MEMORANDUM ***
Joel Corona Diaz, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen deportation proceedings due to ineffective assistance of counsel. We have jurisdiction pursuant to former 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion, see INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992), and we deny the petition for review.
The BIA did not abuse its discretion in denying Diaz’s motion to reopen because he failed to show that his prior counsel’s representation “was so inadequate that it may have affected the outcome of the proceedings.” See Iturnbarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.